Judgment, Supreme Court, New York County (Franklin Weissberg, J., at plea; Renee White, J., at sentence), rendered March 17, 1998, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
After a suitable inquiry, the court properly denied defendant’s motion to withdraw his guilty plea. The record establishes that defendant received effective assistance of counsel in connection with his guilty plea (see, People v Ford, 86 NY2d 397, 404) and fails to support defendant’s claim that a suppression motion would have been viable. Concur — Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.